      Case 4:19-cv-00083-BMM-JTJ Document 38 Filed 05/18/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 CHRISTOPHEER LEE, Individually                CV-19-83-GF-BMM-JTJ
 and on behalf of all others similarly
 situated,

 Plaintiff,                                    ORDER

 v.

 FOUNDATION ENERGY
 MANAGEMENT, LLC.

 Defendant.

       Plaintiff has moved for admission of Taylor A. Jones (Ms. Jones), (Doc.
32), to practice before this Court in this case with Caitlin Boland Aarab of Boland
Aarab, PLLP, to act as local counsel. Ms. Jones’ application appears to be in
compliance with L.R. 83.1(d).

       IT IS HEREBY ORDERED:

       Plaintiff’s motion to allow Ms. Jones to appear on his behalf (Doc. 32) is
GRANTED on the following conditions:

       1. Local counsel, Ms. Aarab, will be designated as lead counsel or as co-
lead counsel with Ms. Jones. Ms. Jones must do her own work. She must do her
own writing, sign her own pleadings, motions, briefs and other documents served
or filed by her, and, if designated co-lead counsel, must appear and participate
personally in all proceedings before the Court. Local counsel, Ms. Aarab, shall

                                         -1-
    Case 4:19-cv-00083-BMM-JTJ Document 38 Filed 05/18/20 Page 2 of 2


also sign such pleadings, motions and briefs and other documents served or filed.

      2. Admission is not granted until Ms. Jones, within fifteen (15) days from
the date of this Order has filed an acknowledgment and acceptance of her
admission under the terms set forth above.

      3. Admission is personal to Ms. Jones.

      DATED this 18th day of May, 2020.




                                      -2-
